Citation Nr: 1432118	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  12-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971, including service in the Republic of Vietnam. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran originally filed a claim for heart disease, which was denied in a March 2006 rating decision.  However, effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Therefore, the RO conducted a review of the Veteran's previously denied heart disease claim pursuant to the litigation provisions in the case Nehmer v. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).   As such, the RO sent additional notice to the Veteran and readjudicated the claim in an October 2011 rating decision.  

In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (Virtual VA and VBMS).  A review of the documents in such file reveals that the files contained within are either duplicative or not relevant to the issue on appeal. 

Finally, the Board recognizes that the Veteran requested a hearing in his VA Form 9 received on March 13, 2012 and another VA Form 9 received May 4, 2012.  The Veteran was scheduled for a travel Board hearing on May 3, 2013.  However, in a statement submitted in April 2013, the Veteran's representative withdrew his request for a hearing.  There is no further indication that the Veteran or his representative have requested that the hearing be rescheduled, thus, the Board deems the Veteran's request for a hearing withdrawn.  38 C.F.R. §§ 20.700-20 .704 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

In order to address the merits of the Veteran's claim, the Board finds that additional development of the evidence is required.

The Veteran's claim has previously been denied because he lacked a credible diagnosis of ischemic heart disease.  Indeed, on examination in October 2011, the examiner found that the Veteran did not have a diagnosis of ischemic heart disease.  The Board notes that the Veteran has since submitted evidence, in the form of a private opinion from Dr. D.D., that he has a current diagnosis of ischemic heart disease.  Specifically, Dr. D.D. stated that the Veteran has been under her care "for multiple issues including ischemic heart disease" and that he is "doing well and stable."  While treatment records from Dr. D.D. are associated with the claims file, none address findings associated with a diagnosis of ischemic heart disease.  The Board finds that the RO/AMC should contact Dr. D.D. and give her the opportunity to provide an explanation based on sound medical principles and provide the underlying clinical findings for her opinion that the Veteran has ischemic heart disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Accordingly, the case is REMANDED for the following action:

1.  In regard to a March 2012 letter in which Dr. D.D. states that "[the Veteran] had been under [her] care for multiple issues including ischemic heart disease,"  the RO/AMC should contact Dr. D.D. and give her the opportunity to provide an explanation based on sound medical principles and provide the underlying clinical findings for her opinion that the Veteran has ischemic heart disease.  

2.  After the development requested above has been completed, the record should again be reviewed, to include consideration of all the evidence received since the Statement of the Case from March 2012.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



